DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, species 1 in the reply filed on 10/31/2022 is acknowledged.
	It is noted that comparison of the claims with Figure 1A-D and the specification shows, however, that the species of Figure 1A-D does not have the characteristics are a first and second opacity as required in claim 3. This is shown in species 6.
It is noted that comparison of the claims with Figure 1A-D and the specification shows, however, that the species of Figure 1A-D does not have the characteristics are a first and second magnetic force displacement as required in claim 4. This is shown in species 13.
Claims 3-5 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical device” and “a  computing device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 states “The system of claim 11…” It is unclear which claim 11 should depend from since it is depending from itself. It appears and will be interpreted that claim 11 depends form claim 10 and should be rewritten to state “The system of claim 10…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millbrandt et al. (US Pub 2019/0021768) in view of Hunter (US Pub 2017/0196508).
With respect to claim 1, Millbrandt et al. discloses a system (see fig 2-3 below) for interconnecting bones, the system comprising: an implantable member (fig 3, 130) configured to be mechanically coupled to a first bone (via 110a), configured to be mechanically coupled to a second bone (via 110b), configured to provide substantially no resistance to compression of the implantable member (paragraph 32, flexible tether), configured to support a tensile load within a predetermined range of tensile loads extending from a first load to a second load (paragraph 32, made from a given material), configured to have a predetermined elasticity within the range of tensile loads (paragraph 32, made from a given material), configured to have a first characteristic at the first load, and configured to have a second characteristic at the second load (paragraph 34, distance between markers are measured both intra and post-operative); a means for measuring the first characteristic and the second characteristic (paragraph 34, measurements made with X-rays or paragraph 26, video assisted) With respect to claim 2, Millbrandt et al. discloses, wherein the first characteristic is a first width, and wherein the second characteristic is a second width (fig 3 and paragraph 34, width between markers are measured). With respect to claim 6, Millbrandt et al. discloses wherein the implantable member comprises a tether band (paragraph 32). With respect to claim 7, Millbrandt et al. discloses wherein the means for measuring comprises an optical detector (paragraph 34, x-ray measures the markers).
Millbrandt discloses  calculating the tension by measuring the first and second characteristics (paragraph 34) but is silent on the means of calculating.
Hunter discloses a means for calculating a tension between the first bone and the second bone based on the first characteristic and the second characteristic (paragraph 154, Computing to analysis and process the data from data from sensors) to allow the data to be analyzed expressly for the health of the individual (paragraph 147). With respect to claim 7, Hunter discloses  wherein the means for calculating comprises a smart phone (paragraph 155). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Millbrandt to include a means for calculating a tension between the first bone and the second bone based on the first characteristic and the second characteristic in view of Hunter in order to allow the data to be analyzed expressly for the health of the individual.
With respect to claim 10, Millbrandt et al. discloses a system for interconnecting bones, the system comprising: a first bone anchor (fig 3, 110a); a second bone anchor (fig 3, 110b); a coupling (Fig 3, 130) connecting the first bone anchor to the second bone anchor; an optical device (paragraph 34) configured to observe at least one dimension of the coupling and to generate data corresponding thereto; With respect to claim 11, Millbrandt et al. discloses wherein the optical device is configured to observe at least two dimensions of the coupling and to generate the data corresponding thereto (fig 3 and paragraph 34, measure each of the markers). With respect to claim 12, Millbrandt et al. discloses wherein the coupling comprises a tether band (paragraph 32).
Millbrandt discloses calculating a tension between the anchors (paragraph 34) but dies not specifically disclose a computing device configured to calculate a tension between the first bone anchor and the second bone anchor based on the data. 
Hunter discloses a computing device configured to calculate a tension between the first bone anchor and the second bone anchor based on the data(paragraph 154, Computing to analysis and process the data from data from sensors) to allow the data to be analyzed expressly for the health of the individual (paragraph 147). With respect to claims 13 and 14, Hunter discloses wherein the computing device comprises a smart phone (paragraph 155).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Millbrandt to include a computing device configured to calculate a tension between the first bone anchor and the second bone anchor based on the data in view of Hunter in order to allow the data to be analyzed expressly for the health of the individual.

    PNG
    media_image1.png
    728
    504
    media_image1.png
    Greyscale

Claim(s) 9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millbrandt in view of Hunter as applied to claims 1 and 10 above, and further in view of Asceni et al. (US Pub 2004/0062786).
With respect to claims 9 and 15-17 Millbrandt in view of Hunter discloses the claimed invention except for specifically disclosing wherein the means for calculating comprises a means for calculating the tension between the first bone and the second bone based on a Poisson Effect.
Asceni discloses wherein the means for calculating comprises a means for calculating the tension between bone based on a Poisson Effect (paragraph 172) to allow for deducing the tension of a known material without direct measurements of the bone (paragraph 173). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Millbrandt in view of Hunter to have wherein the means for calculating comprises a means for calculating the tension between the first bone and the second bone based on a Poisson Effect in view of Asceni in order to allow for deducing the tension of a known material without direct measurements of the bone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220071670 A1 discloses optical sensors used for measuring an implant
US 20080140202 A1 discloses a system with a tether
US 20190380782 A1 discloses a means for measuring and calculating tension
US 20080140122 A1 discloses a system with a tether
US 20210113213 A1 discloses a tension sensor using an elastic materials Poisson ratio to quantize the tension
US 20130090521 A1 discloses a means for measuring and calculating tension using Poisson’s ratio
US 20030092969 A1 discloses a system with a tether
US 20220160294 A1 discloses a system to measure post-operative tension
US 20220280199 A1 discloses a system to measure the tension of a tether with a predetermined tension value
US 20110313323 A1 discloses a means for measuring and calculating tension using Poisson’s ratio
US 11172964 B1 discloses a system with a tether that measures tension
US 5797910 A discloses a system with a tether that measures tension




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772